DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
                        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2. Claim [1] rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recite the limitation “ a lens barrel configured to direct light to the image senor.”  However it is not clear to one of ordinary skill in the art how a lens barrel without holding  (having) a lens would direct light into the image sensor.  Thus the limitation makes the claim as a whole vague and unclear. 
 
3. Claim 3-7 fails to cure the deficiency of claim1 thus rejected by the same reasoning.

 4.  Examiner note: for examination purpose it is assumed that the lens barrel holds a lens to  direct light onto the image sensor.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
5. Claim[1] rejected on the ground of nonstatutory double patenting as being unpatentable over claim [1] of U.S. Patent No.  10,582,101 and U.S. Patent No.  11,039,051 respectively.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim [1] of the current application is an obvious variant and encompassed by claim [1] of .S. Patent No.  10,582,101 and U.S. Patent No.  11,039,051 respectively.

                6.   Below is the table showing the conflicting claims.

US. 17/323,721
US. Pat. No. 10,582,101
Claim 1,  An integrated image sensor and lens assembly comprising: an image sensor; a lens barrel configured to direct light to the image sensor; and one or more temperature changing elements coupled to the lens barrel, the one or more temperature changing elements configured to provide a first temperature at a first portion of the lens barrel and to provide a second temperature at a second portion of the lens barrel. 

Claim 1, An integrated image sensor and lens assembly comprising: an image sensor substrate comprising an image sensor; lens elements for directing light to the image sensor; a lens barrel housing the lens elements, the lens barrel coupled to a lens mount and comprising a first material that expands with temperature increase causing a first shift in a focal plane in a first direction along an optical axis; one or more spacers lens barrel, the one or more spacers comprising a second material that expands with temperature increase causing a second shift in the focal plane in a second direction along the optical axis opposite the first direction, the second material being different than the first material; and one or more temperature changing elements coupled to the lens barrel, the one or more temperature changing elements controllable to compensate for the first shift in the focal plane in the first direction along the optical axis by providing a first temperature at a first portion of the lens barrel and by providing a second temperature at a second portion of the lens barrel.
US. 17/323,721
US. 11, 039,051
Claim 1, An integrated image sensor and lens assembly comprising: an image sensor; a lens barrel configured to direct light to the image sensor; and one or more temperature changing elements coupled to the lens barrel, the one or more temperature changing 




    PNG
    media_image1.png
    1030
    906
    media_image1.png
    Greyscale


---Above is    annotated fig. 10 of the prior art.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7. Claim(s) [8-9, 11-17 and 19-20] are is/are rejected under 35 U.S.C. 102 (a1)  as being anticipated  by Ohara (US. 2010/0001071).

Claim 8, Ohara discloses  a camera (see fig. 10) comprising: a lens barrel (310 fig. 10) comprising: a first subsection (see 311 fig. 10); a second subsection (313 fig. 10); and a spacer located between the first subsection and the second subsection (the spacer between 212 and 214 as depicted in fig. 10); lens elements located in the first subsection (212 fig. 10) and other lens elements located in the second subsection (see 214 fig. 10); and an image sensor aligned along an optical axis that extends through the first subsection and the second subsection of the lens barrel (see 220 fig. 10); and wherein the first subsection (312) and the second subsection (313) are separate pieces that are in communication by the spacer being sandwiched between the first subsection (312) and the second subsection (313),  (see the spacer between 312 and 313 as depicted in fig. 10 and see also the annotated fig. 10 above  (spacer 1)). 

Re Claim 9, Ohara further discloses, wherein the first subsection and the second subsection are spaced apart a distance that is equal to a thickness of the spacer (see 312, 313 and the separating portion between them as depicted in fig. 10 and see also the annotated fig. 10 above). 

 Re Claim 11, Ohara further discloses, wherein the spacer is an integral part of the lens barrel and fixedly connects the first subsection to the second subsection (see the spacer depicted between 312 and 313 is part of 310 as depicted in fig. 10 and see also the annotated fig. 10 above ). 

Re Claim 12, Ohara as modified further discloses, wherein the lens barrel (310)  includes offset inner surfaces that are parallel to the optical axis and connected by a surface that is perpendicular or diagonal with respect to the optical axis (see the portion of the portion holding 215, and 212 as depicted in fig. 10 and also see the above annotated fig. 10). 

Re   Claim 13,   Ohara further discloses, further comprising a fastening structure on a surface of the lens barrel (see ¶0147, fastening the lens holding part 310 is formed). 


Re Claim 14, Ohara further disclose, wherein the fastening structure is threads that connect the lens barrel to a camera lens mount of the camera (see 320, 330 and 310 as depicted in fig. 10, by the fastening structure as described in the text of ¶0147). 

Re Claim 15,  Ohara  further disclose a camera (see fig. 10) comprising: a camera lens mount (see 311, 312, 313, 314 fig. 10); a lens barrel extendable into the camera lens mount (310 fig. 10), wherein the lens barrel (310)comprises: a lens located within and connected to the lens barrel (see 212, 214 fig. 10); a spacer located within the lens barrel (see the spacer between 212 and 214 as depicted in fig. 10); an optical axis extending through the lens barrel and the space (see the optical axis along  OBJS as depicted in fig. 10); and a lens arm that couples the lens barrel to the camera lens mount (see edges of 332, 322  for example as depicted in fig. 10); and an image sensor substrate located at an end of the camera lens mount and aligned along the optical axis (see 220 fig. 10). 

Re Claim 16, Ohara further discloses, wherein the lens barrel comprises a first subsection and a second subsection connected by another spacer (see 212 and 214 and a spacer on the right as depicted in fig. 10). 

Re Claim 17, Ohara as modified further discloses, wherein a distance between the first subsection and the second subsection are a size of the spacer (see 212, 214 and the spacer as  depicted in fig. 10). 


Re Claim 19, Ohara as modified further discloses, wherein the lens barrel (310) includes offset inner surfaces that are parallel to the optical axis and connected by a surface that is perpendicular or diagonal with respect to the optical axis (see the portion of the portion holding 215, and 212 as depicted in fig. 10). 


Re Claim 20, Ohara further discloses wherein the lens is two or more lenses and at least one of the two or more lenses is directly connected to the lens barrel (see 211, 215 fig. 10) and at least another of the two or more lenses is connected to the lens barrel through the spacer (see 212 and 214 fig. 10). 
Allowable Subject Matter
7. Claims [10 and 18] are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
9. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AHMED A BERHAN/Primary Examiner, Art Unit 2698